Citation Nr: 0734739	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  04-02 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a skin disability 
(to exclude basal cell carcinoma).

2.  Entitlement to an evaluation in excess of 10 percent for 
right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1943 
to January 1946.

This case was previously before the Board of Veterans' 
Appeals (Board) in September 2006 at which time it was 
determined that new and material evidence had been received 
sufficient to reopen a previously denied claim of entitlement 
to service connection for a chronic skin disability. The case 
was then remanded for further development.  This matter was 
originally on appeal from a December 2003 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  A skin disability, other than basal cell carcinoma, is 
not related to active service.

2.  The veteran's right ear manifests Level VI hearing loss.


CONCLUSIONS OF LAW

1.  A skin disability, other than basal cell carcinoma, was 
not incurred in or aggravated by active service. 38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303 (2006).

2.  The criteria for an evaluation in excess of 10 percent 
for right ear hearing loss have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.85, 4.86, 4.87, 
Diagnostic Codes 6100 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Preliminary matters

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Pursuant to the Board's September 2006 Remand, the veteran's 
claim was readjudicated the veteran's claim under provision 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) as discussed in more 
detail below and issued a supplemental statement of the case.  
Based on the foregoing actions, the Board finds that there 
has been compliance with the Board's September 2006 Remand.  
Stegall v. West, 11 Vet. App. 268 (1998).

II.	Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Additionally, as to timing, VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant on September 22, 2006 that fully 
addressed all four notice elements.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her or his possession to the 
AOJ.  Although the notice letter was not sent before the 
initial AOJ decision in this matter, the Board finds that 
this error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case after the notice was provided.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ).  For these reasons, it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
this appeal as the timing error did not affect the essential 
fairness of the adjudication.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The 
veteran was also accorded VA examinations in June 2003 and 
October 2003. 38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor his or her representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

III.	Service Connection

The veteran claims service connection for multiple skin 
disorders.  The Board notes that in a December 2003 rating 
decision, the RO granted service connection for basal cell 
carcinoma of the forehead, right temple and both ears and 
basal cell carcinoma of the right upper extremity.  As 
service connection has been granted for skin cancer, the 
remaining issue on appeal is for the veteran's seborrheic 
keratosis which the Board notes is quite extensive.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The 
first question that must be addressed, therefore, is whether 
incurrence of any skin disease is factually shown during 
service.  The Board concludes it was not.  

The service medical records are absent complaints, findings 
or diagnoses of any skin disorders during service.  A 
physical examination conducted in January 1944 indicated that 
the veteran's skin was clear.  On the clinical examination 
for separation from service in January 1946, the veteran's 
skin was evaluated as normal.  Thus, there is no medical 
evidence that shows that the veteran suffered from a skin 
disease during service. 

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  In light of 
the lack of any relevant history reported between the 
veteran's date of discharge in 1945 and the date of 
symptomatology of record, sometime in the 1980s, service 
connection is not warranted under 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  In this case, the appellant 
clearly has seborrheic keratosis.  The remaining question, 
therefore, is whether there is medical evidence of a 
relationship between the current disability and military 
service.

However, no medical professional has ever related this 
condition to the veteran's military service.  

The veteran was afforded a VA examination in October 2003 to 
determine the etiology of any skin diagnoses.  Physical 
examination demonstrated that the veteran had seborrheic 
keratoses over the face, head, neck and hands, and 
approximately 50 to 60 percent of the exposed areas of his 
body were affected.  The examiner noted that the veteran had 
lesion over his entire body and approximately 25 percent of 
his entire body was affected.  No scarring or disfigurement 
was noted.  The examiner noted that the seborrheic keratoses 
were benign areas of thickening in the skin, that they were 
not cancerous precursors, and they although they could be a 
cosmetic concern, they presented no risk to the veteran's 
general health.  The examiner noted that the lesions were not 
related to sun exposure and often represent a genetic 
predisposition or a sporadic predisposition.  The examiner 
offered that there were no known associations with sun 
exposure with other cancers or with any other illnesses.

In November 2004, the veteran submitted in support of his 
claim a letter from Dr. V.D.C., which stated that the 
seborrheic keratoses that the veteran exhibited he believed 
were in no way related to his sun exposure incurred while he 
was in military service.

The medical evidence does not show treatment or diagnosis of 
these problems until a number of years after service.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) [service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service].  

The Board does not doubt the sincerity of the veteran's 
belief that his seborrheic keratosis is related to service.  
However, as he has not been shown to be a medical expert, he 
is not qualified to express an opinion regarding any medical 
causation. As it is the province of trained health care 
professionals to enter conclusions which require medical 
expertise, such as opinions as to diagnosis and causation, 
Jones v. Brown, 7 Vet. App. 134, 137 (1994), the veteran's 
lay opinions cannot be accepted as competent evidence to the 
extent that they purport to establish such medical causation. 
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection, 
and the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  



IV.	Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When, as here, the veteran is requesting a higher rating for 
an already established service-connected disability, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  But the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
Powell v. West, 13 Vet. App. 31, 35 (1999).  

The veteran's service right ear hearing loss has been 
evaluated as 10 percent disabling since January 1965.  This 
disability is evaluated under 38 C.F.R. § 4.87, Diagnostic 
Code 6100 for hearing impairment.  Since the 10 percent 
rating has been in effect for more than 20 years, the 
evaluation is protected, by law, against reduction. 38 C.F.R. 
§ 3.951 (2006).  

In evaluating service-connected hearing loss under Diagnostic 
Code 6100, disability ratings are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Evaluations of unilateral hearing loss range from 
noncompensable to 10 percent based on organic impairment of 
hearing acuity, as measured by controlled speech 
discrimination tests in conjunction with the average hearing 
threshold, as measured by pure tone audiometric tests in the 
frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  

The veteran underwent a VA examination in June 2003.  The 
results from his June 2003 examination are as follows, with 
pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
70
60
75
85
LEFT
30
35
45
60
60

Speech audiometry revealed speech recognition ability on the 
Maryland CNC word list of 88 percent in the right ear and 92 
percent in the left ear. The average of the pure tones 
between 1000-4000 Hz was 72 for the right ear and 50 for the 
left. 

Using Table VI in 38 C.F.R. § 4.85, the veteran received a 
numeric designation of III for the right ear.  The pertinent 
question, then, is what designation to assign to the 
nonservice-connected left ear.

The method for evaluating unilateral hearing loss was amended 
shortly after the veteran filed his increased rating claim.  
38 U.S.C.A. § 1160 was amended by the Veterans Benefits Act 
of 2002, Pub. L. 107-330, Title I, Section 103, 116 Stat. 
2821, effective December 6, 2002.  

Under the prior version of 38 U.S.C.A. § 1160, implemented at 
38 C.F.R. § 3.383 (2002), compensation is payable for the 
combinations of service-connected and nonservice-connected 
disabilities specified in paragraphs (a)(1) through (a)(5) of 
that section as if both disabilities were service-connected, 
provided the nonservice-connected disability is not the 
result of the veteran's own willful misconduct.  38 C.F.R. 
§ 3.383(a)(3) (2002) provided that total deafness in one ear 
as a result of service-connected disability and total 
deafness in the other ear as a result of nonservice-connected 
disability is for special consideration under that section.  
Also of note are the provisions of 38 C.F.R. § 4.85(f) (2002) 
which indicated that where service connection is in effect 
for hearing impairment in only one ear, the auditory acuity 
in the nonservice-connected ear is considered to be normal 
unless there is profound deafness in that ear.  38 C.F.R. 
§ 4.85(f) further provided that a non-service-connected ear 
will be assigned a Roman numeral designation of "I," 
subject to the provisions of § 3.383.  There is no indication 
that willful misconduct was involved in the claimant's 
nonservice-connected left ear hearing loss.  However, he does 
not have total deafness in the nonservice-connected ear.  
Therefore, under the prior version of the law, since only the 
veteran's right ear is service-connected and he is not 
totally deaf in his left ear, the hearing acuity of his left 
ear is considered normal.  VAOPGCPREC 32-97; see also Boyer 
v. West, 11 Vet. App. 477, 479-80 (1998), aff'd Boyer v. 
West, 210 F.3d 1351 (2000).  Accordingly, a designation of 
Level "I" is assigned for his left ear.  When applied to 
Table VII, the numeric designations of "III" for the right 
ear and "I" for the left ear translates to a zero percent 
evaluation. 

38 U.S.C.A. § 1160 was amended by the Veterans Benefits Act 
of 2002, Pub. L. 107-330, Title I, Section 103, 116 Stat. 
2821, effective December 6, 2002.  In particular, the phrase 
"total deafness" in the nonservice-connected ear was 
changed to "deafness."  If the service-connected ear is 10 
percent or more disabling, the deafness of the nonservice-
connected ear (whether total or partial) is considered in 
assigning the proper rating.  Congressional documents 
concerning enactment of Pub. L. 107-330 indicate that the 
intention was to overrule Boyer and allow VA to consider the 
hearing impairment of the nonservice-connected ear when 
assigning a rating.  See Senate Report 107-234 (August 1, 
2002).  38 C.F.R. § 3.383 has been amended to incorporate the 
changes to 38 U.S.C.A. § 1160, and the amendment was 
retroactively effective to December 6, 2002.  See 69 Fed. 
Reg. 48,148 (August 9, 2004).  

As noted in the supplementary information accompanying the 
regulatory amendment, "deafness" is not currently defined 
in VA regulations except in reference to the severest degrees 
of hearing loss.  See 69 Fed. Reg. 48,148 (August 9, 2004).  
Dorland's Medical Dictionary, 28th edition, defines 
"deafness" as "lack of the sense of hearing, or profound 
hearing loss."  Moderate loss of hearing is often called 
hearing loss.  Id.  VA noted that while Congress intended to 
eliminate the requirement of total deafness in both ears 
before applying the paired organ exception, a veteran must 
have a specified degree of hearing loss independently ratable 
in the service-connected ear, i.e., 10 percent or more, 
before nonservice-connected hearing disability in the other 
ear can be considered for compensation.  

Using Table VI in 38 C.F.R. § 4.85, the veteran received a 
numeric designation of I for the nonservice-connected left 
ear.  

Level III hearing acuity in the service-connected right ear 
and level I hearing acuity in the nonservice-connected left 
ear equates to a noncompensable evaluation.  38 C.F.R. 
§ 4.85, Table VII.  

The Board notes that it also considered the alternative 
rating scheme for exceptional patterns of hearing 
impairment.  When the pure tone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) 
is 55 decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral. 38 C.F.R. § 4.86(a). 
Additionally, when the pure tone threshold is 30 decibels or 
less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, 
Table VI or Table VIa is to be used, whichever results in the 
higher numeral.  Thereafter, that numeral will be elevated to 
the next higher numeral. 38 C.F.R. § 4.86(b).  As such, the 
veteran's hearing meets the pattern of exceptional hearing 
impairment pursuant to 38 C.F.R. § 4.86(a).  

Considering the provisions pertaining to exceptional hearing 
impairment, the right ear meets a Level VI designation under 
Table VIA.  Level VI hearing acuity in the service-connected 
right ear and level I hearing acuity in the nonservice-
connected left ear equates to a noncompensable evaluation.  
38 C.F.R. § 4.85, Table VII.  

Rating hearing loss disability involves the mechanical 
application of rating criteria to the results of specified 
audiometric studies.  Here, such application results in a 
non-compensable rating.  Even if the veteran's non-service-
connected ear is considered in the rating determination, the 
veteran's total hearing loss would still not be impaired 
enough to reach a compensable level.  The preponderance of 
the evidence is against the veteran's claim, and it must be 
denied.  Although the Board sympathizes with the veteran's 
difficulties due to his hearing loss, the Board is 
constrained to abide by VA regulations.  


ORDER

Entitlement to service connection for a skin disability (to 
exclude basal cell carcinoma), is denied.

Entitlement to an evaluation in excess of 10 percent for 
right ear hearing loss is denied.



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


